ORDER

PER CURIAM.
Defendant appeals following his conviction by a jury of three counts of first degree robbery and three counts of armed criminal action. Defendant also appeals the denial of his Rule 29.15 motion following an evidentia-ry hearing. However, Defendant has abandoned that appeal by failing to brief any errors pertaining to the denial of post-conviction relief. With respect to Defendant’s direct appeal no error of law appears. An opinion reciting the detailed facts and restating the principles of law would serve no jurisprudential purpose. The parties have been furnished with a memorandum opinion *296for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b) and 84.16(b).